Citation Nr: 1107277	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for neuropathy of the feet.

2.  Entitlement to service connection for a chronic infection of 
the feet.

3.  Entitlement to an initial disability rating in excess of 10 
percent for recurrent direct right inguinal hernia.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from September 1946 to January 
1948.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In 
an August 2007 rating decision the RO granted service connection 
for a right inguinal hernia evaluated as 10 percent disabling 
effective April 2007; and from a January 2009 decision that 
denied service connection for neuropathy of the feet, infection 
of the feet and to a TDIU.  In November 2009 the Board remanded 
the case to the RO for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a 
finding that neuropathy of the feet is related to service or 
service-connected disability, or that any organic disease of the 
nervous system manifested to a compensable degree within a year 
following separation from active duty.

2.  The evidence does not show the presence of a chronic 
infection of the feet.

3.  Throughout the period of the claim, the Veteran's recurrent 
direct right inguinal hernia has been manifested by inguinal 
pain; however, the medical evidence shows that the hernia is not 
either irremediable, or not well supported by a truss, or not 
readily reducible.

4.  The Veteran's service-connected disabilities do not preclude 
him from obtaining and retaining all forms of substantially 
gainful employment consistent with his education and work 
experience. 


CONCLUSIONS OF LAW

1.  Neuropathy of the feet was not incurred in or aggravated 
during military service; and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A chronic infection of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for an initial disability rating in excess of 10 
percent for recurrent direct right inguinal hernia have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.114, 
Diagnostic Code 7338 (2010).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 
(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim and that information or evidence VA will 
seek to provide, and what parts VA expects the claimant to 
provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matter decided 
below may be addressed at this time, without further remand, 
because no errors in notice are prejudicial, and the Veteran has 
been provided all information needed for a reasonable person to 
prove these claims.  In any event, the Federal Circuit recently 
vacated the previous decision of the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of a number of letters 
provided between May 2007 and March 2010.  These documents in 
combination provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  The RO informed the Veteran of the specific 
criteria to substantiate his claims for service connection and 
ratings including TDIU.  The RO has provided adequate notice of 
how effective dates are assigned.  The claims were readjudicated 
most recently in a November 2010 supplemental statement of the 
case.  To the extent that he did not receive full notice prior to 
the initial decision, after pertinent notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA.  The duty to assist includes the duty to provide a 
medical examination or obtain a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-
connected disabilities for compensation purposes addressing the 
rating and TDIU claims.  Findings from the examination reports 
are adequate for the purposes of deciding these claims on appeal.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The 
Veteran was also provided with an opportunity to present 
testimony at a hearing on appeal before a Veteran Law Judge, 
which he declined.  He did testify before a Decision Review 
Officer of the RO in September 2005. 

VA has not afforded the Veteran a VA examination with an opinion 
as to the etiology of his claimed neuropathy of the feet and 
chronic infection of the feet.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained regarding this claim, inquiry as to four 
factors are for consideration:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Court has held that the third element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, an examination or medical opinion is not needed 
because the only evidence indicating the presence of a chronic 
infection of the feet, and indicating that any neuropathy of the 
feet may be associated with service, consists of the Veteran's 
own lay statements, which are insufficient to trigger VA's duty 
to provide an examination because he has not asserted that he has 
had these conditions since service and he is not competent to 
opine on a complex medical matter, such as the onset or etiology 
of the claimed disabilities.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  Significantly, 
the Veteran has not identified, and the record does not otherwise 
indicate, that any additional evidence exists that has not been 
obtained and would be necessary for a fair adjudication of the 
claim.  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including any organic 
diseases of the nervous system, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability proximately due 
to or the result of a service-connected disability.  38 C.F.R.  
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Pursuant to 38 C.F.R. § 3.310(b), secondary service connection 
may be granted on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See also 
Allen.  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A.  Neuropathy of the Feet

The Veteran claims entitlement to service connection for 
neuropathy of the feet.

The report of a September 1946 examination on entry to service 
shows findings of a preexisting asymptomatic pes planus 
condition.  There is no clinical evidence during service of any 
subsequent pes planus complaints or findings, and no service 
treatment record contains any indication of any neurologic 
condition of the feet during service.  At the January 1948 
discharge examination, the neurological evaluation was normal.

The first clinical record containing evidence showing a diagnosis 
of neuropathy of the feet was in July 2009.  A July 2009 VA 
neurology consultation report shows that the Veteran reported a 
history of developing a burning peripheral neuropathy in the past 
few years, and in particular, he became aware of it during June 
2005 when it seemed to be an acute event; and since then, he had 
had a stable sensation that his feet were on fire.  He also 
reported also that his lips and hands felt "deadened."  The 
report contains a diagnosis of peripheral neuropathy of several 
years duration with painful burning but retained reflexes.

In a subsequent July 2009 VA treatment record the assessment was 
that the Veteran had painful diabetic neuropathy or fibromyalgia.  
The report of a November 2009 VA dermatology consultation 
contains an active problem list that includes peripheral sensory 
neuropathy.

In summary, there is no evidence of any disease or injury in 
service referable to any present neuropathy of the feet.  The 
first medical evidence of any neuropathy condition was in the 
2000s, many decades after the Veteran's discharge from service in 
1948.  During initial treatment, the Veteran reported a history 
of developing a burning peripheral neuropathy only in the past 
few years, and becoming aware of it only in June 2005 when it 
seemed to be an acute event.  No post-service treatment record 
contains an opinion or otherwise links any current neuropathy 
condition of the feet to service.  Even the Veteran's statements 
during initial treatment in 2005 are essentially counter to his 
claim.  He did not at that time associate his symptoms to any 
specific injury in service many years before, and did associate 
it to what he then believed to be acute symptoms.  

In the absence of any lay or medical evidence linking the claimed 
neuropathy of the feet to service or to any service-connected 
disorder, service connection for neuropathy of the feet on a 
direct or secondary basis is not warranted for the chronic 
condition.  Stefl.  In this case, there is no medical evidence 
linking the Veteran's neuropathy of the feet to his service or a 
service-connected disability.  Moreover, there is no competent 
evidence of any organic diseases of the nervous system becoming 
manifest to a degree of 10 percent within one year from date of 
termination of service, on which to warrant service connection on 
a presumptive basis pursuant to 38 C.F.R. §§ 3.307, 3.309.  

In reaching these determinations, the Board does not question the 
Veteran's sincerity that he incurred this chronic condition due 
to service.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology merely 
by his own assertions as such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (2010) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed.Cir.2007). Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, the Board finds that the preponderance 
of the evidence is against the claim.  Therefore, based on the 
foregoing, service connection must be denied for neuropathy of 
the feet.

B.  Chronic Infection of the Feet

The Veteran asserts service connection for a chronic infection of 
the feet.  On careful review of the medical evidence of record, 
the competent medical evidence does not show a diagnosis 
pertaining to any chronic infection of the feet.  There is no 
diagnosis referable to any chronic infection of the feet on which 
to base service connection for residuals of a left arm injury.  
Most recently, during a November 2009 VA dermatology 
consultation, examination of the skin including lower extremities 
including feet, revealed no findings identified as being of the 
feet.  After examination, the report contains an assessment of 
(1) few erythematous hyperkerototic papules on scalp, forehead, 
nose, temples, and left forearm seen; (2) dry skin; and (3) some 
seborrheic keratosis.  The report's problem list and diagnosis 
contain no condition referable to chronic infection of the feet.

To the extent the Veteran claims service connection for a chronic 
infection of the feet on the basis of any pain symptoms that are 
not part of his claimed neuropathy of the feet, the Board notes 
that pain alone is not a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the 
absence of proof of a present disability, there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, absence competent evidence of a present left 
arm disability residual to an injury in service as claimed by the 
Veteran, service connection for residuals of a left arm injury is 
not warranted.

III.  Initial Disability Rating for Recurrent Direct Right 
Inguinal Hernia.

The Veteran claims entitlement to an initial disability rating in 
excess of 10 percent for his service-connected recurrent direct 
right inguinal hernia.

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If 
there is a question that arises as to which evaluation to apply, 
the higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225 (1993).  When a disability is not specifically listed in 
the Rating Schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In cases such as this in which the 
Veteran has appealed the initial rating assigned at the time 
service connection is established, in assigning the initial 
rating, the Board must consider the propriety of assigning one or 
more levels of rating- "staged" ratings-from the initial 
effective date forward, based on evidence as to the severity of 
disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

More recently the Court has held that even in a claim for an 
increase in the level of an already service-connected disability, 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in 
deciding the claim below, the Board has considered whether 
different ratings may be warranted for different time periods 
based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-
connected recurrent direct right inguinal hernia are deemed 
competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, 
these statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

On evaluating the condition of service-connected disability, if 
it is not possible to separate the effects of a service-connected 
condition from that of a nonservice-connected condition, then 38 
C.F.R. § 3.102 requires that reasonable doubt be resolved in the 
Veteran's favor; that is, any such ambiguity as to the origin of 
such signs and symptoms shall be attributed to the service-
connected disability. Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Thus, if any symptoms cannot be distinguished as between 
service-connected and nonservice-connected symptomatology, the 
Board will consider both as service-connected disability.  Id.

The Veteran is currently rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7338, for inguinal hernia.  38 C.F.R. § 4.114.  
The Schedule of Ratings of the Digestive System at 38 C.F.R. § 
4.114 provides that ratings under diagnostic codes 7301 to 7329, 
inclusive 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114.  A single 
evaluation will be assigned under the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  Id.

In the present case, the Veteran's service-connected recurrent 
direct right inguinal hernia is currently rated as 10 percent 
disabling under Diagnostic Code 7338. 
Under that code, a 10 percent evaluation is assignable for a 
postoperative recurrent hernia, readily reducible and well-
supported by a truss or belt.  A 30 percent evaluation is 
assignable for a small, postoperative recurrent, or unoperated 
irremediable, inguinal hernia, not well supported by truss or not 
readily reducible.  A 60 percent evaluation is assignable for a 
large postoperative and recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily reducible, 
when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 
7338.

A 10 percent is added for bilateral involvement, provided the 
second hernia is compensable.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent, only, added 
for the second hernia, if the latter is of compensable degree.  
See note following 38 C.F.R. § 4.114, Diagnostic Code 7338.

The Board has reviewed the record and finds that the evidence 
does not demonstrate symptomatology consistent with the criteria 
for a disability rating in excess of the currently assigned 10 
percent.  First, the Board finds that a postoperative recurrent 
inguinal hernia, most recently repaired in 2003, has not been 
demonstrated to be either irremediable, or not well supported by 
a truss, or not readily reducible.  

During an April 2010 VA examination for digestive conditions, the 
Veteran reported that he currently had no specific symptoms 
associated with the hernia.  According to the findings from an 
April 2010 VA examination the hernia was reducible and about 2 
centimeters in size.  It was remediable or operable, and had been 
previously repaired and was healed.  It was recurrent.  

The examiner opined that the Veteran's postoperative recurrent 
inguinal hernia was relatively small, and easily reducible.  The 
Veteran was not wearing any support such as a truss or belt for 
the recurrent direct right inguinal hernia.  The examiner also 
stated that considering the Veteran's very large ventral hernia 
(not service-connected), it may be difficult for the Veteran to 
wear any supports.  

Nonetheless, there is no competent evidence that the Veteran's 
service-connected recurrent direct right inguinal hernia requires 
support by a truss, as reflected by the findings that he was not 
wearing any support, and that the relatively small direct right 
inguinal hernia was easily reducible.  The examiner determined 
that the Veteran's hernia had no significant effects on his usual 
occupation.

These findings are inconsistent with criteria for an evaluation 
in excess of the currently assigned 10 percent disability rating.  
38 C.F.R. § 4.114, Diagnostic Code 7338.  Moreover, the evidence 
fails to indicate bilateral involvement of a postoperative 
inguinal hernia.  As such, an added 10 percent disability rating 
is not warranted under applicable provisions.  See note following 
38 C.F.R. § 4.114, Diagnostic Code 7338.

In summary, the Veteran's service-connected recurrent direct 
right inguinal hernia is not irremediable, or not well supported 
by a truss, or not readily reducible; nor is there bilateral 
inguinal involvement.  Therefore, an initial disability rating in 
excess of 10 percent disability is not warranted under the 
applicable provisions.  See 38 C.F.R. § 4.114, Diagnostic Code 
7338.  

The Board has considered the Veteran's statements asserting that 
his disability is of such a severity so as to warrant a higher 
rating. In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  Moreover, the Board 
acknowledges his belief that his symptoms are of such severity as 
to warrant a higher rating; however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that the 
medical findings, which directly address the criteria under which 
the service-connected disability is evaluated, more probative 
than the Veteran's assessment of the severity of his disability.

The Board has also considered whether an extraschedular rating is 
warranted.  If an exceptional case arises where ratings based on 
the statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made.  38 
C.F.R. § 3.321(b)(1) (2010).  

The Court has held that the determination of whether a claimant 
is entitled to an extraschedular rating under § 3.321(b) is a 
three-step inquiry, the responsibility for which may be shared 
among the RO, the Board, and the Under Secretary for Benefits or 
the Director, Compensation and Pension Service.  Thune v. Peake, 
22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").

Here, the Board finds that the rating criteria considered in this 
case for the disability on appeal reasonably describe the 
symptomatology and level of disability.  The Board finds no 
evidence that the Veteran's service-connected recurrent direct 
right inguinal hernia presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The objective medical evidence of record 
shows that manifestations of the Veteran's service-connected 
recurrent direct right inguinal hernia do not result in a marked 
functional impairment or to a degree other than that addressed by 
VA's Rating Schedule.  

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations. 38 U.S.C.A. § 1155.  
Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability. 38 C.F.R. § 4.1. 

Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Here below, the Board is, however, remanding the 
Veteran's claim of TDIU for further consideration.

In conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply. The Veteran's 
symptoms due not more nearly approximate the rating criteria for 
an initial disability rating in excess of 10 percent under DC 
7338. The Board further finds that his symptoms remained constant 
throughout the appeal period and, as such, staged ratings are not 
warranted.  See Fenderson, 12 Vet. App. 119.

IV.  TDIU

The Veteran claims entitlement to a TDIU.  Entitlement to a TDIU 
requires the presence of an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the Veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2010).

The governing regulations provide that, to qualify for a TDIU, if 
there are two or more service-connected disabilities, at least 
one shall be rated at 40 percent or more, and there shall be 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  If these percentage 
requirements are not met, then entitlement to benefits may be 
considered when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, and consideration is given to his background 
including his employment and educational history.  38 C.F.R. 
§ 4.16(b).

In this case, service connection is in effect for appendectomy 
residual scar, which is rated as 10 percent disabling, and for 
recurrent direct right inguinal hernia, which is rated as 10 
percent disabling.  After combining these ratings under 38 C.F.R. 
§ 4.25, the Veteran does not meet the minimum schedular threshold 
requirement (of a combined disability rating of 70 percent or 
more) to be considered for a TDIU rating. 38 C.F.R. § 4.16(a).  

A TDIU, however, may be awarded on an extra-schedular basis if a 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities. 38 C.F.R. § 4.16(b).  In Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its 
decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held 
that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in 
the first instance because that regulation requires that the RO 
first submit the claim to the Director of the Compensation and 
Pension Service for extraschedular consideration.  In this case, 
the RO did not submit the Veteran's TDIU claim to the Director of 
Compensation and Pension for extraschedular consideration.  Thus, 
the question becomes whether the Board should remand this case to 
the RO for submittal of the claim to the Director of the 
Compensation and Pension Service for extraschedular 
consideration.

The Board has considered all the evidence of record, including 
that set forth in greater detail above with respect to the 
recurrent direct right inguinal hernia.  Notably, during April 
2010 VA examinations of the Veteran's service-connected recurrent 
direct right inguinal hernia, and appendectomy residual scar, 
after examination of both, the examiner opined on the effects of 
both disabilities on the Veteran's employability.  The examiner 
opined that the well-healed appendectomy scar did not result in 
any limitations on employment or on routine daily activities.  
The scar manifested no pain, skin breakdown, or other symptoms, 
and was well-healed, and was 13 cm in length and .1 cm in width.  
The scar resulted in no limitation of motion or loss of function, 
and manifested no tissue damage and was the same color as the 
normal skin.  The examiner opined that the well-healed 
appendectomy scar should not preclude employment consistent with 
his education and occupational experience.  The examiner opined 
that it was not likely that the service-connected appendectomy 
residual scar and recurrent direct right inguinal hernia preclude 
employment consistent with the Veteran's education and 
occupational experience. 

Based on the above evidence, the Board finds that, although the 
Veteran's service-connected disabilities cause functional 
impairment, as evidenced by his combined 20 percent rating, they 
are not shown to cause the Veteran to be unemployable and thus 
referral of this claim to the Director of the Compensation and 
Pension Service for extraschedular consideration is not 
warranted.  


ORDER

Service connection for neuropathy of the feet is denied.

Service connection for a chronic infection of the feet is denied.

An initial disability rating in excess of 10 percent for 
recurrent direct right inguinal hernia is denied.

A TDIU is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


